 

FIRST AMENDMENT TO REVOLVING LOAN agreement
AND OTHER LOAN DOCUMENTS

THIS FIRST AMENDMENT TO REVOLVING LOAN AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) made as of the 15th day of January, 2013, by and among PHILLIPS
EDISON – ARC SHOPPING CENTER OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“Borrower”), PHILLIPS EDISON –ARC SHOPPING CENTER REIT INC., a
Maryland corporation (“REIT”), PHILLIPS EDISON SHOPPING CENTER OP GP LLC, a
Delaware limited liability company (“General Partner”), the parties executing
below as Subsidiary Guarantors (the “Subsidiary Guarantors”; REIT, General
Partner and the Subsidiary Guarantors, collectively the “Guarantors”), KEYBANK
NATIONAL ASSOCIATION, a national banking association (“KeyBank”), THE OTHER
LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank and the other lenders which are
signatories hereto, collectively, the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders (the “Administrative Agent”). 

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent and KeyBank entered into that certain
Revolving Loan Agreement dated as of December 21, 2012 (the “Credit Agreement”);
and

WHEREAS, Borrower has requested that the amount of the credit facility provided
under the Credit Agreement be increased; and

WHEREAS, the Administrative Agent and the Lenders have agreed to such increase
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

1.                  Definitions.  All the terms used herein which are not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

2.                  Modification of the Credit Agreement.  Borrower, the Lenders
and Administrative Agent do hereby modify and amend the Credit Agreement as
follows:

(a)    By deleting in their entirety the definitions of “Adjusted Mortgaged
Property NOI”, “Borrowing Base Acquisition Value Limit”, “Commitment Amount”,
“Letter of Credit Sublimit”, “Revolving Credit Loans” and “Swing Loan
Commitment” appearing in Section 1.1 of the Credit Agreement, and inserting in
lieu thereof the following:

“Adjusted Mortgaged Property NOI” shall mean Property NOI for the immediately
preceding four (4) fiscal quarters, net of capital expenditure reserves of $0.15
per square foot, for Real Estate Assets which are Mortgaged Properties.  For the
purposes of calculation of Adjusted Mortgaged Property NOI for any

--------------------------------------------------------------------------------

 

 

Mortgaged Property not owned and operated by the Borrower or a Subsidiary
Guarantor for four (4) full fiscal quarters and with respect to which there is
an Appraisal approved by Administrative Agent, the Adjusted Mortgaged Property
NOI shall be calculated using the net operating income for the first (1st) four
(4) fiscal quarters of Borrower’s or such Subsidiary Guarantor’s ownership of
such asset as set forth in the Appraisal for such Mortgaged Property approved by
Administrative Agent, net of capital expenditure reserves of $0.15 per square
foot for such Mortgaged Property.

“Borrowing Base Acquisition Value Limit” means for Eligible Real Estate owned by
a Subsidiary Guarantor included in the Borrowing Base, which Eligible Real
Estate is not subject to a Mortgage but as to which all of the Equity Interests
of Borrower, directly or indirectly, in such Subsidiary Guarantor have been
pledged pursuant to the Pledge Agreement and as to which the Borrower or such
Subsidiary Guarantor is not yet required pursuant to subsection (y) of Schedule
12.3 to deliver to Administrative Agent a Mortgage and the other items described
in subsection (y) of Schedule 12.3 (each such property is referred to in this
definition as a “Pledged Property”), the amount which is fifty-five percent
(55%) of the sum of the Acquisition Value of each such Pledged Property;
provided that in no event shall the Borrowing Base Acquisition Value Limit at
any time exceed an amount equal to twenty-five percent (25%) of the sum of (1)
the aggregate Appraised Values of each Mortgaged Property subject to a Mortgage
as most recently determined under this Agreement plus (2) the aggregate
Acquisition Value of the Pledged Properties.

“Commitment Amount” means the amount set forth as such for each Lender on
Schedule 1.1  hereof, which in the aggregate as of January 15, 2013 equals
$88,000,000.00.  The Commitment Amount may be increased as provided in
Section 2.14. 

“Letter of Credit Sublimit” means the sum of $8,800,000.00, as the same may be
changed from time to time in accordance with the terms of this Agreement.

“Revolving Credit Loan or Loans” means an individual Revolving Credit Loan or
the aggregate Revolving Credit Loans, as the case may be, in the maximum
principal amount of $88,000,000.00 (subject to increase as provided in
Section 2.14) to be made by the Lenders hereunder as more particularly described
in Section 2.1.  Without limiting the foregoing, Revolving Credit Loans shall
also include Revolving Credit Loans made pursuant to Section 2.6(f). 

“Swing Loan Commitment” means the sum of $8,800,000.00, as the same may be
changed from time to time in accordance with the terms of this Agreement.

(b)   By deleting in its entirety Schedule 1.1 attached to the Credit Agreement,
and inserting in lieu thereof Schedule 1.1  attached hereto; and

2

 

--------------------------------------------------------------------------------

 

 

(c)    Any references to Notes in the Security Documents attached to the Credit
Agreement as Exhibits shall be deemed to be conformed to refer to the Notes
issued under the Credit Agreement, as amended by this Amendment.

(d)   The form of covenant compliance worksheet attached to the Compliance
Certificate shall be deleted and Schedule 2  to this Amendment shall be inserted
in lieu thereof.

3.      Amendment of Cash Collateral Agreement.  Borrower, Subsidiary Guarantors
and Administrative Agent do hereby modify and amend the Cash Collateral
Agreement by deleting in its entirety the first (1st) “WHEREAS” clause,
appearing on page 1 thereof, and inserting in lieu thereof the following:

“WHEREAS, pursuant to that certain Revolving Loan Agreement dated December 21,
2012 by and among Borrower, KeyBank, the Lenders from time to time party thereto
and Agent (as the same may be varied, extended, supplemented, consolidated,
amended, replaced, renewed, increased, modified or restated, the “Loan
Agreement”), the Lenders have agreed to provide a revolving credit facility to
Borrower in the amount of $88,000,000.00, increasable to $250,000,000.00 as
provided in the Loan Agreement (the “Loans”), which Loans are evidenced by those
certain Notes made by Borrower to the order of the Lenders (such Notes, and any
other note as may be issued under the Loan Agreement, as the same may be varied,
extended, supplemented, consolidated, amended, replaced, renewed, modified or
restated, hereinafter referred to collectively as the “Note”); and”

Amendment of Indemnity Agreement.  Borrower, Guarantors and the Administrative
Agent do hereby modify and amend the Indemnity Agreement by deleting in their
entirety the first (1st) and third (3rd) “WHEREAS” paragraphs of the Indemnity
Agreement, appearing on pages 1 and 2 thereof, and inserting in lieu thereof the
following:

4.      “WHEREAS, the Borrower and Additional Guarantors are the owners or
lessees with respect to “Mortgaged Properties” more particularly described in
the Credit Agreement, and the “Land” shall include the real property described
therein (the Land, together with all improvements now or hereafter located in,
on or under the Land, collectively, the “Property”);

WHEREAS, the Lenders have agreed to provide to Borrower a revolving credit loan
facility in the amount of up to $88,000,000.00 pursuant to the Credit Agreement,
which facility may be increased to up to $250,000,000.00 pursuant to Section
2.14 of the Credit Agreement (the “Loan”), and which Loan is evidenced by, among
other things, those certain Revolving Promissory Notes made by Borrower to the
order of the Lenders in the aggregate principal face amount of $88,000,000.00
and that certain Swing Loan Note made by Borrower to the order of KeyBank in the
amount of the Swing Loan Commitment (together with all amendments,
modifications, replacements, consolidations, increases, supplements and
extensions thereof, collectively, the “Note”) and secured by, among other
things, the Mortgages on the Property;”

5.                  Amendment of Guaranty.  Administrative Agent and Guarantors
do hereby modify and amend each Guaranty to which such Guarantor is a party as
follows: 

3

 

--------------------------------------------------------------------------------

 

 

(a)                   By deleting in its entirety Recital A of the Guaranty,
appearing on page 1 thereof, and inserting in lieu thereof the following:

“A.    Pursuant to the terms of that certain Revolving Loan Agreement between
Phillips Edison- ARC Shopping Center Operating Partnership, L.P., a Delaware
limited partnership (the “Borrower”), Administrative Agent and the Lenders now
or hereafter a party thereto dated December 21, 2012 (the “Loan Agreement”), the
Lenders have agreed to make a revolving loan and other financial accommodations
to the Borrower in the principal sum of EIGHTY EIGHT MILLION AND 00/100 DOLLARS
($88,000,000.00), increasable to TWO HUNDRED FIFTY MILLION AND 00/100 DOLLARS
($250,000,000.00) as provided in the Loan Agreement (the “Facility”) for the
purposes specified in the Loan Agreement.  All capitalized terms not otherwise
defined herein shall have the meaning ascribed thereto in the Loan Agreement.”

(b)                    By deleting in its entirety Section 1(a) of each
Guaranty, and inserting in lieu thereof the following:

“(a)   the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of the Revolving Promissory
Notes made by the Borrower to the order of the Lenders in the aggregate
principal face amount of Eighty Eight Million and No/100 Dollars
($88,000,000.00), the Swing Loan Note made by the Borrower to the order of the
Swing Loan Lender in the principal face amount of Eight Million Eight Hundred
Thousand and No/100 Dollars ($8,800,000.00), together with interest as provided
in such Notes and together with any replacements, supplements, renewals,
modifications, consolidations, restatements, increases and extensions thereof;
and”

6.                  Commitments.   

(a)                Borrower and Guarantors hereby acknowledge and agree that as
of the effective date of this Amendment and following satisfaction of all
conditions thereto as provided herein, the amount of each Lender’s Commitment
Amount shall be the amount set forth on Schedule 1.1 attached hereto.  In
connection with the increase, Bank of America, N.A. (the “New Lender”) shall be
issued a Revolving Promissory Note in the principal face amount of its
Commitment Amount, which will be a “Revolving Promissory Note” under the Credit
Agreement, and New Lender shall be a Lender under the Credit Agreement.  KeyBank
shall be issued a replacement Revolving Promissory Note in the amount of its
Commitment Amount, and KeyBank will promptly return to Borrower its existing
Revolving Promissory Note in the principal face amount of $40,000,000.00 marked
“Replaced”.

(b)               Borrower and Guarantors hereby acknowledge and agree that as
of the effective date of this Amendment and following satisfaction of all
conditions thereto as provided herein, the Swing Loan Commitment shall be
increased from $4,000,000.00 to $8,800,000.00.  In connection with the increase
of the Swing Loan Commitment, KeyBank shall be issued a replacement Swing Loan
Note in the principal face amount of $8,800,000.00 (the “Replacement Swing Loan
Note”), and upon acceptance of the Replacement Swing Loan Note by KeyBank it

4

 

--------------------------------------------------------------------------------

 

 

will be the “Swing Loan Note” under the Credit Agreement.  KeyBank will promptly
return to Borrower the existing Swing Loan Note in the principal face amount of
$4,000,000.00 marked “Replaced”.

(c)                By its signature below, New Lender, subject to the terms and
conditions hereof, hereby agrees to perform all obligations with respect to its
respective Commitment Amount and otherwise under the Credit Agreement as if New
Lender were an original Lender under and signatory to the Credit Agreement
having a Commitment Amount, as set forth above, equal to its respective
Commitment Amount, which obligations shall include, but shall not be limited to,
the obligation to make Revolving Credit Loans to the Borrower with respect to
its Commitment Amount as required by the Credit Agreement, the obligation to pay
amounts due in respect of Swing Loans as set forth in the Credit Agreement, the
obligation to pay amounts due in respect of draws under Letters of Credit as
required under the Credit Agreement, and in any case the obligation to indemnify
the Administrative Agent as provided therein.  Without limiting the foregoing,
New Lender makes and confirms to the Administrative Agent and the other Lenders
all of the representations, warranties and covenants of a Lender under
Article 11 of the Credit Agreement.  Further, New Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent, or on any
affiliate or subsidiary thereof or any other Lender and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to become a
Lender under the Credit Agreement.  Except as expressly provided in the Credit
Agreement, the Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide any New Lender
with any credit or other information with respect to the Borrower or Guarantors
or to notify any New Lender of any Potential Default or Default.  No New Lender
has relied on the Administrative Agent as to any legal or factual matter in
connection therewith or in connection with the transactions contemplated
thereunder.  New Lender (i) represents and warrants as to itself that it is
legally authorized to, and has full power and authority to, enter into this
agreement and perform its obligations under this agreement; (2) confirms that it
has received copies of such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
agreement; (3) agrees that it has and will, independently and without reliance
upon any Lender or the Administrative Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Revolving Credit Loans, the Loan Documents,
the creditworthiness of the Borrower and the Guarantors and the value of the
Collateral and other assets of the Borrower and the Guarantors, and taking or
not taking action under the Loan Documents; (4) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers as are reasonably incidental thereto pursuant to the terms of the
Loan Documents; and (5) agrees that, by this agreement, it has become a party to
and will perform in accordance with their terms all the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.  New
Lender acknowledges and confirms that its address for notices is as set forth on
the signature pages hereto.

(d)               On the effective date of this Amendment the outstanding
principal balance of the Revolving Credit Loans shall be reallocated among the
Lenders such that the outstanding principal amount of Revolving Credit Loans
owed to each Lender shall be equal to such Lender’s Pro Rata Share of the
outstanding principal amount of all Revolving Credit Loans.  The

5

 

--------------------------------------------------------------------------------

 

 

participation interests of the Lenders in Swing Loans and Letters of Credit
shall be similarly adjusted.  Each of those Lenders whose Pro Rata Share is
increasing shall advance the funds to the Administrative Agent and the funds so
advanced shall be distributed among the Lenders whose Pro Rata Share is
decreasing as necessary to accomplish the required reallocation of the
outstanding Revolving Credit Loans.

7.                  References to Amended Documents.  All references in the Loan
Documents to the Credit Agreement, the Cash Collateral Agreement, the Indemnity
Agreement, the Guaranty or any other Loan Document amended in connection with
this Amendment shall be deemed a reference to the Credit Agreement, the Cash
Collateral Agreement, the Indemnity Agreement, the Guaranty and such other Loan
Documents as modified and amended herein or therein.  Any references in the Fee
Letter to the amount of the Loans shall be deemed to be a reference to Loans of
up to $88,000,000.00, increasable to up to $250,000,000.00.

8.                  Acknowledgment of Borrower and Guarantors.  Borrower and
Guarantors hereby acknowledge, represent and agree that the Loan Documents, as
modified and amended herein or in connection with this Amendment, remain in full
force and effect and constitute the valid and legally binding obligation of
Borrower and Guarantors, as applicable, enforceable against Borrower and
Guarantors in accordance with their respective terms, and that the execution and
delivery of this Amendment and any other documents in connection herewith does
not constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Borrower’s or any Guarantor’s obligations under the Loan
Documents.

9.                  Representations and Warranties.  Borrower and Guarantors
represent and warrant to Administrative Agent and the Lenders as follows:

(a)                Authorization.  The execution, delivery and performance of
this Amendment and any other documents in connection herewith and the
transactions contemplated hereby and thereby (i) are within the authority of
Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and Guarantors, (iii) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which any of the Borrower or Guarantors is
subject or any judgment, order, writ, injunction, license or permit applicable
to any of the Borrower or Guarantors, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the partnership agreement or certificate,
certificate of formation, operating agreement, articles of incorporation or
other charter documents or bylaws of, or any mortgage, indenture, agreement,
contract or other instrument binding upon, any of the Borrower or Guarantors or
any of their respective properties or to which any of the Borrower or Guarantors
is subject, and (v) do not and will not result in or require the imposition of
any lien or other encumbrance on any of the properties, assets or rights of any
of the Borrower or Guarantors.

(b)               Enforceability.  The execution and delivery of this Amendment
and any other documents in connection herewith are valid and legally binding
obligations of Borrower and Guarantors enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and the
effect of general principles of equity.

--------------------------------------------------------------------------------

 

 

(c)                Approvals.  The execution, delivery and performance of this
Amendment and any other documents in connection herewith and the transactions
contemplated hereby do not require the approval or consent of any Person or the
authorization, consent, approval of or any license or permit issued by, or any
filing or registration with, or the giving of any notice to, any court,
department, board, commission or other governmental agency or authority other
than those already obtained.

(d)               Reaffirmation.  Borrower and Guarantors reaffirm and restate
as of the date hereof each and every representation and warranty made by the
Borrower and Guarantors and their respective Subsidiaries in the Loan Documents
or otherwise made by or on behalf of such Persons in connection therewith except
for representations or warranties that expressly relate to an earlier date.

10.              No Default.  By execution hereof, the Borrower and Guarantors
certify that as of the date of this Amendment and immediately after giving
effect to this Amendment, no Default or Potential Default has occurred and is
continuing.

11.              Waiver of Claims.  Borrower and Guarantors acknowledge,
represent and agree that none of such Persons has any defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever arising on or
before the date hereof with respect to the Loan Documents, the administration or
funding of the Loan or the Letters of Credit or with respect to any acts or
omissions of Administrative Agent or any Lender, or any past or present
officers, agents or employees of Administrative Agent or any Lender pursuant to
or relating to the Loan Documents, and each of such Persons does hereby
expressly waive, release and relinquish any and all such defenses, setoffs,
claims, counterclaims and causes of action arising on or before the date hereof,
if any.

12.              Ratification.  Except as hereinabove set forth, all terms,
covenants and provisions of the Credit Agreement, the Cash Collateral Agreement,
the Indemnity Agreement, the Guaranty and any other Loan Documents amended in
connection herewith remain unaltered and in full force and effect, and the
parties hereto do hereby expressly ratify and confirm the Loan Documents as
modified and amended herein and therein.  Guarantors hereby consent to the terms
of this Amendment and ratify each Guaranty.  Nothing in this Amendment or any
other document delivered in connection herewith shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower and Guarantors under
the Loan Documents.

13.              Effective Date.  This Amendment shall be deemed effective and
in full force and effect as of the date hereof upon the satisfaction of the
following conditions:

(a)                the execution and delivery of this Amendment by Borrower,
Guarantor, Administrative Agent and all of the Lenders;

(b)               An opinion of counsel to the Borrower and the Guarantors
addressed to the Administrative Agent and the Lenders covering such matters as
the Administrative Agent may reasonably request;

7

 

--------------------------------------------------------------------------------

 

 

(c)                A Revolving Promissory Note duly executed by the Borrower in
favor of New Lender and KeyBank in the amount set forth next to such Lender’s
name on Schedule 1.1 attached hereto;

(d)               A Swing Loan Note duly executed by the Borrower in favor of
KeyBank in the amount of the new Swing Loan Commitment;

(e)                Evidence that the Borrower shall have paid all fees due and
payable with respect to this Amendment; and

(f)                Such other resolutions, certificates, documents, instruments
and agreements as the Administrative Agent may reasonably request.

The Borrower will pay the reasonable fees and expenses of Administrative Agent
in connection with this Amendment.

14.              Amendment as Loan Document.  This Amendment shall constitute a
Loan Document.

15.              Counterparts.  This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

16.              Titled Agents.  Bank of America, N.A. shall be the syndication
agent.

17.              MISCELLANEOUS.  THIS AMENDMENT SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.

 

[Signatures Begin On Next Page]

 

 

8

 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

BORROWER: 

PHILLIPS EDISON ARC – SHOPPING CENTER OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership

By:      PHILLIPS EDISON SHOPPING
CENTER OP GP LLC, a Delaware limited
liability company, its General Partner

By:   /s/ Richard J. Smith_______________ 
        Richard J. Smith, Vice President

 

REIT: 

 

PHILLIPS EDISON ARC – SHOPPING CENTER REIT INC., a Maryland corporation

By:   /s/ Richard J. Smith_______________ 
        Richard J. Smith, Vice President

 

GENERAL PARTNER: 

 

PHILLIPS EDISON SHOPPING CENTER OP GP LLC, a Delaware limited liability company

By:   /s/ Richard J. Smith_______________ 
        Richard J. Smith, Vice President

 

 [Signatures Continued On Next Page]

9

 

--------------------------------------------------------------------------------

 

 

SUBSIDIARY GUARANTORS: 

 

HERON CREEK STATION LLC, a Delaware limited liability company

By:   /s/ Richard J. Smith_______________ 
        Richard J. Smith, Vice President

 

QUARTZ HILL STATION LLC,
a Delaware limited liability company

By:   /s/ Richard J. Smith_______________ 
        Richard J. Smith, Vice President

 

VILLAGE ONE STATION LLC,
a Delaware limited liability company

By:   /s/ Richard J. Smith_______________ 
        Richard J. Smith, Vice President

 

HILFIKER STATION LLC,
a Delaware limited liability company

By:   /s/ Richard J. Smith_______________ 
        Richard J. Smith, Vice President

 

 [Signatures Continued On Next Page]

10

 

--------------------------------------------------------------------------------

 

 

BUTLER CREEK STATION LLC,
a Delaware limited liability company

By:   /s/ Richard J. Smith_______________ 
        Richard J. Smith, Vice President

 

FAIRVIEW OAKS STATION LLC,
a Delaware limited liability company

By:   /s/ Richard J. Smith_______________ 
        Richard J. Smith, Vice President

 

GRASSLAND CROSSING STATION LLC,
a Delaware limited liability company

By:   /s/ Richard J. Smith_______________ 
        Richard J. Smith, Vice President

 

HAMILTON RIDGE STATION LLC,
a Delaware limited liability company

By:   /s/ Richard J. Smith_______________ 
        Richard J. Smith, Vice President

 

MABLETON CROSSING STATION LLC,
a Delaware limited liability company

By:   /s/ Richard J. Smith_______________ 
        Richard J. Smith, Vice President

 

WESTRIDGE STATION LLC, a Delaware limited liability company

 

By:   /s/ Richard J. Smith_______________ 
        Richard J. Smith, Vice President

 

 

11

 

--------------------------------------------------------------------------------

 

 

LENDERS: 

 

KEYBANK NATIONAL ASSOCIATION, individually and as Administrative Agent

By:  /s/ Michael P. Szuba_____________________ 
Name:   Michael P. Szuba_____________________ 
Title:   Vice President  _______________________ 

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.

By:  /s/ Jeffrey D. Cartwright__________________ 
Name:   Jeffrey D. Cartwright__________________ 
Title:    Vice President________________________ 

 

Address:

 

30 South Meridian Street, Suite 800
Indianapolis, Indiana  46204
Attention:  Jeffrey D. Cartwright

13

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1

PRO RATA SHARES

Schedule 1.1 to REVOLVING  LOAN AGREEMENT between (i) PHILLIPS EDISON – ARC
SHOPPING CENTER OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, as
“Borrower”, (ii) KEYBANK NATIONAL ASSOCIATION, as “Administrative Agent”, and
(iii) various Lenders, dated as of December 21, 2012.

Lender

Commitment Amount

Pro Rata Share

KEYBANK NATIONAL ASSOCIATION

$48,000,000.00

54.545455%

BANK OF AMERICA, N.A.

$40,000,000.00

45.454545%

 

 

 

TOTALS

$88,000,000.00

100%

 

(Percentages may not total 100% due to rounding)

14

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

(See attached)

 

15

 

--------------------------------------------------------------------------------

 